Title: To John Adams from Caesar Augustus Rodney, 20 April 1823
From: Rodney, Caesar Augustus
To: Adams, John


				
					Venerable & Dear Sir,
					Wilmington April 20th. 1823.
				
				I hope the occasion will induce you to pardon this trespass, on the tranquility of your retirement.The original letter, of which the enclosed is a copy, was lent, some years since, to a friend, who, by accident, mislaid it, and did not find it, until lately, when he returned it to me. This paper relates to the occurrences of that day, the most important, perhaps, in history, on which the first Declaration of American Independence was adopted. The conspicuous & distinguished part you acted in the trying scene, has become matter of history. But this is not the case, with many of your compatriots, who gave their firm & zealous support, on the occasion. Will you be so obliging, as to hear the paper read, and to inform me, whether it be, in your opinion, accurate, particularly, with respect to the conduct of the  late Cæsar Rodney.Yours Very Respecy / & Sincerely
				
					A. Rodney
				
				